Exhibit 10.10

Employment Agreement, dated as of January 2, 2014, by and between Bay Bank,
F.S.B. and Russ McAtee

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 2, 2014 by and between Russ McAtee, a resident of the State of Arizona
(“Employee”), and Bay Bank, FSB, a federally chartered savings bank
(“Employer”).  The Employee and Employer are each sometimes referred to herein
as a “Party” and are collectively sometimes referred to herein as the
“Parties”. 

 

In consideration of the Parties’ promises and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

1. Employment and Duties.  Employer hereby employs Employee to serve as its
Executive Vice President – Chief Retail Banking Officer.  In such capacity,
during the Term (as defined in Section 2 hereof), the Employee shall report
directly to the Chief Executive Officer (“CEO”) of Employer or such other
Employer-affiliated individual(s) as may be designed by the CEO and/or the
Employer’s Board of Directors (the CEO and any such designated individuals, the
“Designated Officers”), and shall perform such duties as may be assigned to him
from time to time by the Designated Officers and/or the Employer’s Board of
Directors (collectively, “Duties”).  Initially, the Duties shall include
oversight of the retail branch network, the mortgage division, marketing and all
consumer lending.  During the Term, Employee will devote his full time and
effort to performing the Duties at one of the following locations, as specified
by the Employer from time to time: (a) 2328 West Joppa Road, Lutherville,
Maryland 20193; (b) 7151 Columbia Gateway Drive, Columbia, Maryland 21046; or
(c) such other office as Employer may establish from time to time (each, an
“Employment Location”).    

2. Term.  The term of Employee’s employment under this Agreement shall commence
on January 2, 2014 (the “Commencement Date”) and, subject to Section 12 and
Section 16(j) hereof, shall expire on December 31, 2014 (the “Initial
Term”).  After the expiration of the Initial Term, Employee’s term of employment
under this Agreement shall be renewed for successive one-year periods (each, a
“Renewal Term”; the Initial Term and each Renewal Term are each sometimes
referred to herein as a “Term”) without further action by the Parties, unless
either Party has provided the other Party with written notice at least 90 days
prior to the commencement of a Renewal Term of such Party’s decision not to
renew Employee’s employment under this Agreement for such Renewal Term. 

3. Compensation.  As compensation for all services to be rendered by Employee
during the Term pursuant to this Agreement, Employer shall pay Employee an
annual base salary (“Base Salary”) and such other amounts as are set forth in,
and in accordance with, Exhibit A hereto, which is incorporated herein by
reference, net of applicable withholdings.  The Base Salary shall be paid in
semi-monthly installments or such other compensation payment schedule as may be
adopted by Employer for its full time employees.



 

 

--------------------------------------------------------------------------------

 

4. Expenses.  During the Term, Employee shall be entitled to receive
reimbursement for, or seek payment directly by Employer of, all reasonable
expenses that Employee incurs in the performance of his Duties and that are
consistent with Employer’s expense policy then in effect, provided that Employee
accounts for such expenses in writing.

5. Employee Benefits.  During the Term, Employee shall be entitled to
participate in the various employee benefit programs adopted by Employer from
time to time that are available generally to executive officers of the Employer.

6. Vacation.  During the Term, Employee shall be entitled to vacation/leave as
set forth in Exhibit A.

7. Confidentiality.  In Employee’s position as an officer and employee of
Employer, Employee has had and will have access to Confidential Information,
Trade Secrets and other proprietary information of vital importance to Employer
and has and will also develop relationships with customers, employees and others
who deal with Employer which are of value to Employer. Employee agrees and
acknowledges that Employer may entrust Employee with highly sensitive,
confidential, restricted and proprietary information, including, without
limitation, Trade Secrets, Confidential Information, customer lists, and
information concerning Business Opportunities and personnel matters (the
“Protected Information”). Employee acknowledges that he shall bear a fiduciary
responsibility to Employer, both during and after the Term, to protect the
Protected Information from unauthorized use or disclosure, and he agrees that he
will not use or disclose Protected Information unless authorized by Employer and
except as may be necessary for him to perform the Duties.

(a) As used in this Agreement:

(i) “Trade Secret” shall mean the identity and addresses of customers of
Employer and any other information, without regard to form, including, but not
limited to, any technical or nontechnical data, any formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plans, and product plans, that (A) is valuable and secret (in
the sense that it is not generally known by or available to competitors of
Employer) and (B) otherwise qualifies as a “trade secret” under Maryland law
pursuant to the Maryland Trade Secrets Act of 1990, as amended.

(ii) “Confidential Information” shall mean all “non-public Personal
Information,” as defined in Title V of The Gramm-Leach-Bliley Act (15 U.S.C. §§
680 et seq.) and its implementing regulations (collectively, the “GLB Act”) that
concerns any of the Employer’s “customers and/or consumers”, as defined by the
GLB Act, and any data or information, other than Trade Secrets, which is
material to Employer and not generally known by or available to the public.
Confidential Information shall include, but not be limited to, Business
Opportunities (as hereinafter defined) of Employer, the details of this
Agreement, Employer’s business plans and financial statements and projections,
information as to the capabilities of Employer’s employees, their respective
salaries and benefits and any other terms of their employment and the costs of
the services Employer may offer or provide to the customers it serves, and any
list of actual or  active prospective customers, to the extent such information
is material to Employer and not generally known by or available to the public.



 

2

KBC1/2/2014

--------------------------------------------------------------------------------

 

(iii) “Business Opportunities” shall mean any specialized information or plans
of Employer not disclosed or available to the public concerning the provision of
financial services to a Person, together with all related information concerning
the specifics of any contemplated financial services regardless of whether
Employer has contacted or communicated with such Person. 

(iv) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, unincorporated organization, any other
legal or commercial entity, or two or more of any of the foregoing having a
joint or common interest.

(v) “Affiliate”, with respect to a specified Person, shall mean a Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person.

(b) Notwithstanding the definitions of Trade Secrets, Confidential Information,
and Business Opportunities set forth in Section 7(a) of this Agreement, the
terms Trade Secrets, Confidential Information and Business Opportunities shall
not include any information:

(i) that is or becomes generally available to the public other than as a result
of disclosure by the Employee in violation of this Agreement;

(ii) that was already known by Employee prior to the date he was first employed
by Employer or its or that is developed by Employee after the termination of his
employment with Employer through entirely independent efforts;

(iii) that Employee obtains on a non-confidential basis from a source other than
Employer or its Affiliates so long as such source is not bound by a
confidentiality agreement with, or other contractual, legal, or fiduciary
obligation of secrecy or confidentiality to, Employer or any other Person with
respect to such information;

(iv) that is required to be disclosed by law, except to the extent eligible for
special treatment under an appropriate protective order; or

(v) that Employer’s Board of Directors approves for release.

8. Observance of Security Measures.  During Employee’s employment with Employer,
Employee shall observe all security measures adopted by Employer to protect
Protected Information.

9. Covenants to Protect the Company’s Business.  As used in this Section 9, the
term “Employer” means, individually and collectively, Bay Bank, F.S.B. and its
Affiliates.

(a) For so long as Employee is employed by Employer and thereafter for a period
of one (1) year from the date on which Employee’s employment with Employer is
terminated (the “Restricted Period”), Employee shall not, directly or
indirectly, as owner, partner, director, officer, employee, agent, consultant,
advisor, contractor or otherwise, whether



 

3

KBC1/2/2014

--------------------------------------------------------------------------------

 

for consideration or without consideration, for the benefit of any Person other
than Employer, take any of the following actions:

(i) Compete with Employer or otherwise engage in the sale of any products or the
performance of any services which are the same as or substantially similar to,
or which are intended to substitute for, products or services offered or
provided by Employer during the Term (the “Competing Products and Services”)
within a thirty (30) mile radius of the Employer Locations of the Employer;

(ii) Solicit any Business Relation (as hereinafter defined) to purchase, or sell
or otherwise provide to any Business Relation, any Competing Products and
Services;

(iii) Employ, engage or solicit for employment or for engagement as an
independent contractor or consultant, any Person who was employed by, or any
Person who was engaged as an independent contractor by, Employer within the
12-month period immediately preceding any employment, engagement, or
solicitation by the Employer; urge any such Person to reduce his or her
employment with or provision of services to Employer or assist any such Person
with any such reduction; or arrange to have any other Person employ or engage
such Person; or

(iv) Urge any Person to reduce its business with Employer or assist any Person
with any such reduction; provided, however, that a general solicitation through
a public medium not specifically directed toward any Person shall not be
considered a breach of this Section 9(a).

(b) As used in this Agreement, the term “Business Relation” shall mean any
Person other than Employer who, at any time during the Employee’s term of
employment with Employer, was a Person (i) who is or was a customer of Employer
or a prospective customer of Employer, or (ii) who had entered into any contract
or other arrangement with Employer for the provision of services or the sale of
products, or (iii) to whom Employer had furnished or planned to furnish a
proposal for the performance of services or the sale of products, or (iv) with
whom Employer entered or agreed to enter into any other business relationship
such as a joint venture, collaborative agreement, joint development agreement,
teaming arrangement or agreement, or similar arrangement or understanding for
the provision of services or sale of products.

(c) During the Restricted Period, except as required by applicable law or the
rules or regulations of any governmental or self-regulatory organization having
jurisdiction over Employer and/or Employee, Employee will not make any
statements or comments of a disparaging nature to any Person regarding Employer
or its stockholders, directors, officers, personnel, products or services. 

(d) Employee hereby acknowledges and agrees that the restrictions contained in
this Section 9 regarding geographical scope, length of term and types of
activities restricted are reasonable. 

10. Return of Materials; No Access. Upon the request of Employer and, in any
event, upon the termination of Employee’s employment with Employer and its
Affiliates, Employee shall deliver to Employer all memoranda, notes, records,
manuals or other documents, including



 

4

KBC1/2/2014

--------------------------------------------------------------------------------

 

all copies of such materials containing Trade Secrets or Confidential
Information, whether made or compiled by Employee or furnished to him from any
source by virtue of his employment with Employer and its Affiliates
(“Property”).  After the termination of Employee’s employment with Employer and
its Affiliates, Employee shall not take any action to preserve or regain access
to any Property through any means, including, without limitation, access to the
facilities of Employer or its Affiliates or through a computer or other digital
or electronic means.

11. Remedies; Waiver. 

(a) Employee acknowledges that a violation by him of any provision of Section 7
through Section 10, inclusive, of this Agreement (the “Business Protection
Covenants”) may cause irreparable injury to Employer, and that there may be no
adequate remedy at law for such violation.  Therefore, Employee agrees that, in
addition to any other remedies for his violation of the Business Protection
Covenants available to Employer, which shall include the recovery of all damages
incurred, as well as reasonable attorney’s fees and other costs, Employer shall
have the right, in the event of the breach or threatened breach of any provision
of the Business Protection Covenants, to seek an injunction and/or temporary
restraining order against such breach or threatened breach and/or to
specifically enforce the Business Protection Covenants, and, in the case of a
breach of Section 9 hereof, the duration of the Restricted Period shall be
extended by the period of the breach and any litigation with respect thereto.

(b) The remedies provided in this Agreement are not exclusive, and the Party
suffering from a breach or default of this Agreement may pursue all other
remedies, both legal and equitable, alternatively or cumulatively as permitted
by law.  The prevailing Party in any action, suit or proceeding arising out of
or relating to this Agreement shall be entitled to recover all costs and
reasonable attorneys’ fees from the non-prevailing Party.  The failure of a
Party to fully enforce any provision of this Agreement shall not be deemed to be
a waiver of such provision or any part thereof, and the waiver by a Party of any
provision of this Agreement shall not be deemed to be a waiver of any other
provision of this Agreement or a waiver with respect to any other incidence of
non-compliance therewith.  No waiver shall be effective unless in writing and
signed by the Party so waiving. 

12. Termination.

(a) During a Term, Employee’s employment (i) may be terminated at the election
of Employer for Cause (as defined in Section 12(b) hereof), upon Employer’s
delivery of notice thereof to Employee; (ii) may be terminated at the election
of Employer without Cause at any time, upon Employer’s delivery of notice
thereof to Employee; (iii) may be terminated at the election of Employee for
Good Reason (as defined in Section 12(g) hereof) or without Good Reason, upon
Employee’s delivery of notice thereof to Employer; (iv) shall be terminated upon
Employee’s death; or (v) may be terminated at the election of either Party, upon
Employee’s disability resulting in an inability to perform the Duties and other
responsibilities as set forth in Section 1 hereof for a period of 180
consecutive days, upon either Party’s delivery of notice of such election
thereafter to the other Party. 



 

5

KBC1/2/2014

--------------------------------------------------------------------------------

 

(b) For purposes of this Agreement, “Cause” means (i) conduct by Employee that
amounts to fraud, personal dishonesty, incompetence, breach of fiduciary duty
involving personal profit, gross negligence or willful misconduct in the
performance of or intentional failure to perform his stated Duties; (ii)
Employee’s conviction (from which no appeal may be, or is, timely taken) of a
felony or willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); (iii) any federal or state regulatory
authorities acting under lawful authority pursuant to provisions of federal or
state law or regulation which may be in effect from time to time exercises any
power granted to it by law or regulation to remove, prohibit or suspend Employee
from participating in the conduct of Employer’s affairs; (iv) willful violation
of any final cease-and-desist order; (v) a knowing violation by Employee of
federal or state banking laws or regulations which is likely to have a material
adverse effect on Employer, as determined by the Board of Directors or CEO; (vi)
Employee’s refusal to timely perform a reasonable and duly authorized directive
of Employer’s Board of Directors or CEO clearly communicated to Employee by the
Board of Directors or CEO that is consistent with the scope of Employee’s Duties
unless Employee in good faith believes that such act would cause Employee to
breach his fiduciary duties to Employer or that such act would be in violation
of any federal or state law or regulation; (vii) any representation or warranty
made by Employee in this Agreement, or in any certificate, document or
instrument executed and delivered to Employer by Employee in connection with
this Agreement, is or becomes inaccurate or untrue; or (viii) a material breach
by Employee of any promise, covenant or other provision contained in this
Agreement.

(c) Any termination of employment by Employer shall be approved by a majority
Employer’s Board of Directors.

(d) If Employee’s employment is terminated by Employer for Cause, Employee shall
receive no further compensation or benefits other than all unpaid compensation
and benefits that have accrued through the date of termination. Employer shall
pay the foregoing amount in a lump-sum payment within five (5) business days
after the date of such termination.  For the avoidance of doubt, the term
“benefits” as used in this Section 12 shall not include accrued but unused
vacation.

(e) If Employee’s employment is terminated either pursuant to Employee’s death
or Employee’s disability, Employee shall receive no further compensation or
benefits other than: (i) all unpaid compensation and benefits that have accrued
through the date of termination; and (ii) any unused vacation that has accrued
through the date of termination, computed on a daily basis. Employer shall pay
the foregoing amounts to Employee or Employee’s estate, in the event of death,
in a lump-sum payment within 10 business days of the date of termination or
notice of such termination, whichever is later.

(f) If Employee’s employment is terminated by Employer without Cause pursuant to
Section 12(a)(ii) hereof or if Employee’s employment is terminated by Employee
for Good Reason, Employee shall be entitled to receive (i) all unpaid
compensation and unused vacation time that have accrued through the date of
termination, which shall be paid in one lump sum cash payment, and (ii) subject
to Section 12(h) and Section 12(l) hereof and except in the case of a
termination covered by Section 12(j) hereof, severance (“Severance”) in an
amount equal to six (6) months of Base Salary (at Employee’s then-current Base
Salary rate), which shall



 

6

KBC1/2/2014

--------------------------------------------------------------------------------

 

be paid in six (6) equal monthly installments commencing two (2) weeks after the
date that the Release described in Section 12(h) hereof becomes effective and
irrevocable.  During the period that Severance is paid, Employee may continue to
participate in Employer’s medical benefits plan(s) on the same terms and
conditions that apply to similarly-situated Executive Vice Presidents of the
Employer.

(g) As used in this Agreement, “Good Reason” means the satisfaction of all of
the following requirements:

(i) Subject to the satisfaction of Section 12(g)(ii) hereof, the facts and
circumstances that shall constitute Good Reason are as follows:  (A) without
Employee’s consent, Employer materially diminishes Employee’s then-current Base
Salary rate, other than a diminution made pursuant to a broad-based,
employee-wide salary reduction program adopted by the Board of Directors; (B)
without Employee’s consent, Employer materially diminishes (excluding premium
adjustments and changes generally applicable to employees of Employer) any
benefit granted or provided pursuant to Section 5 hereof, other than as part of
a reduction in benefits applicable to all executive officers or employees of
Employer; (C) without Employee’s consent, Employer materially diminishes
Employee’s management authority with respect to Employer’s Retail Banking
business; (D) without Employee’s consent, Employer requires Employee to perform
his Duties primarily from an Employment Location that is more than forty-five
(45) miles from the Employee’s most recently-designated Employment Location; or
(E) Employer breaches any material provision of this Agreement, including,
without limitation, Section 3 or Section 5 hereof.

(ii) The Employee shall have given the Employer written notice within 30 days of
his knowledge or reason to know of the existence of any fact or circumstance
constituting Good Reason as described in Section 12(g)(i) hereof, and the
Employer shall failed to cure or eliminate such fact(s) or circumstance(s)
within 30 days of its receipt of such notice.

(h) Employer’s obligation to pay any Severance or a Change in Control Payment
(as defined in Section 12(j) hereof) will not apply unless Employee (i) has been
terminated as, or resigns as, an officer of Employer and Employer’s Affiliates,
if any, to the extent each is applicable, (ii) has returned all Employer
property and (iii) signs and does not revoke a general release of claims (in a
form prescribed by Employer) of all known and unknown claims that Employee may
then have against Employer and/or its Affiliates (the “Release”) and provided
that such Release becomes effective and irrevocable no later than 60 days
following the termination date (such deadline, the “Release Deadline”). If the
Release does not become effective and irrevocable by the Release Deadline and
clauses (i) and (ii) above are not satisfied, Employee will forfeit any rights
to Severance or the Change in Control Payment under this Agreement. In no event
will Severance or the Change in Control Payments be paid or provided until the
Release becomes effective and irrevocable. The Release shall cover all claims,
known or unknown, relating to Employee’s employment, including without
limitation any claims for discrimination or the Employer’s breach of this
Agreement. The Release shall exclude any claims with respect to any issued
capital stock of Employer and any vested stock options (to the extent that such
stock options by their terms expressly survive the termination of employment),
and any Severance or Change in Control Payment, benefits and other
post-employment obligations of the Employer as contemplated by this Section 12.



 

7

KBC1/2/2014

--------------------------------------------------------------------------------

 

(i) In the event Employee is terminated pursuant to Section 16(j) hereof,
Employee shall be entitled to receive only the compensation and benefits set
forth in Section 16(j).

(j) Notwithstanding any provisions hereof to the contrary, if there occurs a
Change in Control (as defined below) of the Employer and, within 180 days after
the date of the closing of the transaction effecting such Change in Control,
Employer terminates Employee’s employment without Cause (including by not
renewing Employee’s employment under this Agreement for a Renewal Term at the
end of its then-current Term) and not upon Employee’s death or disability, or
Employee terminates Employee’s employment for Good Reason, then (i) Employer
shall pay Employee, in lieu of Severance that would otherwise be payable
pursuant to Section 12(f)(ii)(A) hereof but in addition to the amount set forth
in Section 12(f)(i) hereof, a lump sum cash payment (the “Change in Control
Payment”) in an amount equal to 12 months’ Base Salary (at Employee’s
then-current Base Salary rate), and (ii) in lieu of the medical benefits that
may be provided pursuant to Section 12(f)(ii)(B) hereof, Employee may continue
to participate in Employer’s medical benefits plan(s) during the 12 months
immediately following the termination of his Employment on the same terms and
conditions that apply to similarly-situated Executive Vice Presidents of
Employer.  Subject to Section 12(h), Section 12(k) and Section 12(l) hereof,
Employer shall make the Change in Control Payment within two (2) weeks after the
date the Release becomes effective and irrevocable.  As used in this Section,
“Change in Control” shall mean:

(i) any transaction, whether by merger, consolidation, asset sale, tender offer,
reverse stock split, or otherwise, which results in the acquisition or
beneficial ownership (as such term is defined under rules and regulations
promulgated under the Exchange Act) by any person or entity or any group of
persons or entities acting in concert, of 50% or more of the outstanding shares
of common stock of Employer;

(ii) the sale of all or substantially all of the assets of the Employer; or

(iii) the liquidation of the Employer.

In addition to the Change in Control Payment under the circumstances described
in this Section, Employee may be entitled to accelerated vesting of unvested
stock options in accordance with any stock option plan of Employer then in
effect, with any such accelerated vesting to be governed by the terms of any
such stock option plan.

 

(k) Notwithstanding anything contained herein to the contrary, (i) Employer’s
decision not to renew Employee’s employment under this Agreement for a Renewal
Term at the end of its then-current Term shall  be deemed a termination of
employment by Employer without Cause covered under Section 12(f) hereof and
subject to Section 12(h) hereof, Employee shall be entitled to Severance as set
forth in Section 12(f) hereof, but (ii) Employee’s decision not to renew his
employment under this Agreement for a Renewal Term at the end of its
then-current Term shall not be deemed a termination of employment by Employee
for Good Reason.,  In either case, Employee shall be entitled to payment from
Employer of all unpaid compensation and unused vacation time that have accrued
through the expiration of such Term in lump sum within two (2) weeks after the
date of termination.



 

8

KBC1/2/2014

--------------------------------------------------------------------------------

 

(l) Any payments made to the Employee pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (12 U.S.C. § 1828(k)) and the regulations
promulgated thereunder (including those contained in 12 C.F.R. Part 359), as
such statutory provision and regulations may be amended, superseded and/or
replaced from time to time.  In addition, if a payment obligation under this
Agreement arises on account of the termination of Employee’s employment while
Employee is a “specified employee” (as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and determined in good
faith by Employer), any and all payments of “deferred compensation” (as defined
in Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
are scheduled to be paid within six months after such termination of employment
shall be paid in a lump sum within 15 days after the end of the six-month period
beginning on the date of such termination of employment.  If Employee dies prior
to the date payments are required to commence in accordance with the previous
sentence, then payment shall be made in a lump sum within 15 days after the
appointment of the personal representative or executor of Employee’s estate
following his death. 

(m) Notwithstanding anything in this Agreement to the contrary, this Agreement,
and the rights and obligations of the Parties, shall be subject to the
following:

(i) If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(3) and (g)(1)) the Employer’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, the Employer may in its discretion (A)
pay the Employee all or part of the compensation withheld while its contract
obligations were suspended, and (B) reinstate (in whole or in part) any of its
obligations which were suspended.

(ii) If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Employer’s affairs by an order issued under Section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. § 1818(e)(4)
or (g)(1)), all obligations of the Employer under this Agreement shall terminate
as of the effective date of the order, but vested rights of the Parties shall
not be affected.

(iii) If the Employer is in default, as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act (12 U.S.C. § 1813(x)(1)), all obligations under
this Agreement shall terminate as of the date of default, but this paragraph
(iii) shall not affect any vested rights of the Parties:

(iv) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the Agreement is necessary for the
continued operation of Employer:

(1)



By the applicable Regional Director (the “Director”) of the Federal Deposit
Insurance Corporation (the “FDIC”) or his or her designee, at the time the FDIC
enters into an agreement to provide assistance



 

9

KBC1/2/2014

--------------------------------------------------------------------------------

 

to or on behalf of Employer under the authority contained in 13(c) of the
Federal Deposit Insurance Act; or

(2)



By the Director or his or her designee, at the time the Director or his or her
designee and any other federal banking agency that supervises Employer approve a
supervisory merger to resolve problems related to operation of Employer or when
Employer is determined by the Director and/or any other federal banking agency
that supervises Employer to be in an unsafe or unsound condition.

Provided, however, that any rights of the Parties that have already vested shall
not be affected by such action.

 

13. Withholding of Taxes.  All compensation and benefits payable to Employee
under this Agreement, including, without limitation, Severance and the Change in
Control Payment, shall be subject to all applicable tax withholding
requirements.

14. Employee’s Representations and Warranties.

(a) Employee represents and warrants to Employer that he is not a party to or
otherwise subject to or bound by the terms of any contract, agreement or
understanding which in any manner would limit or otherwise affect his ability to
provide the Duties hereunder, including, without limitation, any contract,
agreement or understanding containing terms and provisions similar in any manner
to those contained in Section 9 of this Agreement. 

(b) Employee represents, warrants and covenants to Employer that he will not
disclose to Employer or otherwise use, in the course of his employment with
Employer, any confidential information that he is restricted from disclosing or
using pursuant to any other agreement or duty to any other Person.

15. Notices.  Any notice or other communication required or permitted to be
given to a Party shall be in writing and addressed to such Party as set forth
below. Notices shall be effective when actually delivered by any commercially
reasonable means, provided that if such delivery occurs on any day other than a
business day or after the close of business on any business day, the same shall
be effective on the next business day. Further, notices sent by certified or
registered mail, return receipt requested, or by nationally recognized express
courier service, shall be effective on the earlier of (a) actual delivery or (b)
refusal to accept delivery or on failure of delivery because the recipient
address is not open to receive deliveries between 9:00 am and 5:00 pm on any
business day. Notices sent by facsimile or other electronic means shall be
effective only if also sent by nationally recognized express courier service for
delivery on the next business day.  All notices and other communications shall
be addressed as follows:

 

 

 

 





 

10

KBC1/2/2014

--------------------------------------------------------------------------------

 

if to Employer:

 

Kevin B. Cashen

Bay Bank, FSB

23238 West Joppa Road, Suite 325

Lutherville, Md. 21093; and

 

 

 

if to Employee:

 

Russ McAtee

10203 Pembrooke Green Place

Columbia, Maryland  20144

 

 

16. Miscellaneous.

(a) This Agreement, together with Exhibit A, constitutes and expresses the whole
agreement of the Parties in reference to the employment of Employee by Employer,
and there are no representations, inducements, promises, agreements,
arrangements, or undertakings oral or written, between the Parties other than
those set forth herein.

(b) This Agreement has been made in and shall be governed by and construed in
accordance with the laws of the State of Maryland, exclusive of any conflicts of
law principle which would apply the law of another jurisdiction, and, to the
extent applicable, the laws of the United States, whether as to its validity,
construction, capacity, performance or otherwise.  THE PARTIES HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION ARISING UNDER THIS AGREEMENT.  Any judicial
proceeding arising out of or relating to this Agreement (including any
declaratory judgments) shall, if it is to be filed in State court, be filed
exclusively in the State courts located in Baltimore County, Maryland or, if is
to be filed in Federal court, be filed exclusively in the Federal courts located
in Baltimore, Maryland, and each Party hereby consents to, and will submit to,
the personal and subject matter jurisdiction of such courts in any proceeding to
enforce any of its obligations under this Agreement and shall not contend that
any such court is an improper or inconvenient venue.  The foregoing shall not
limit the right of any Party to obtain execution of judgment in any other
jurisdiction. 

(c) It is the desire and intent of the Parties that the provisions contained in
each Section of this Agreement, and within the subsections of such Sections,
especially (but in no way limited to) those provisions of Section 9 hereof, are
intended to be separate and divisible, severable from every other contract and
course of business by and between the Parties, and shall be enforced to the
fullest extent permissible under applicable laws and public
policies.  Accordingly, if any portion of any provision of this Agreement shall
be adjudicated by a court of competent jurisdiction to be invalid or
unenforceable, then (i) such portion shall not be held to affect the validity of
any other provision contained in this Agreement, and (ii) such portion shall be
deemed amended either to conform to such restrictions as such court may allow or
to delete therefrom or reform the portion thus adjudicated to be invalid and
unenforceable.  The Parties



 

11

KBC1/2/2014

--------------------------------------------------------------------------------

 

hereby expressly request and authorize any court of competent jurisdiction to
modify any provision of this Agreement or portion thereof if necessary to render
it enforceable in such manner as to preserve as much as possible the Parties’
original intentions, as expressed therein, with respect to the scope thereof. 

(d) Without limiting the generality of the provisions of Section 16(c) hereof,
the Parties agree that the existence of any claim, suit or action by Employee
against Employer, whether predicated upon this Agreement or any other agreement,
shall not constitute a defense to Employer’s enforcement of any covenant made by
Employee in Section 7 through Section 10, inclusive, of this Agreement. 

(e) Time is of the essence in this Agreement.

(f) This Agreement shall be binding upon and inure to the benefit of the Parties
and their successors and assigns. This Agreement shall not be assignable by
Employee.

(g) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which taken together shall constitute but a
single instrument.  The exchange of copies of this Agreement and of signature
pages by facsimile or PDF transmission shall constitute effective execution and
delivery of this Agreement as to the Parties and may be used in lieu of an
original of this Agreement for all purposes.  Signatures of the Parties
transmitted by facsimile or PDF transmission shall be deemed to be their
original signatures for all purposes.

(h) The provisions of Section 7 and of Sections 9 through 16, inclusive, of this
Agreement shall survive the termination of the Employee’s employment under this
Agreement and shall remain in full force and effect until the Parties have fully
performed thereunder and, in any event, until the applicable statute of
limitations thereon have expired. 

(i) The headings of Sections and subsections contained in this Agreement are
provided for convenience only.  They form no part of this Agreement and shall
not affect its construction or interpretation.  All references to Sections,
subsections, paragraphs, clauses or other subdivisions in this Agreement refer
to the corresponding Sections, subsections, paragraphs, clauses or other
subdivisions of this Agreement.  All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require.  Unless
otherwise specifically noted, the words “herein”, “hereof”, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular Section, subsection, paragraph, clause or other
subdivision of this Agreement.

(j) Upon acceptance by the Parties, this Agreement shall be contingent upon a
work history, criminal and academic background check of Employee by Employer and
appropriate banking regulatory agencies, if applicable. In the event that in the
reasonable determination of Employer or a banking regulatory agency, Employee
has been less than forthright in his disclosure of such information to Employer
or the appropriate banking regulatory agency objects to Employee’s service as
Executive Vice President, without conditions, then this Agreement shall be null
and void other than Employer shall pay



 

12

KBC1/2/2014

--------------------------------------------------------------------------------

 

to Employee an amount equal to all accrued and unpaid compensation and benefits
through the effective date of any such notice.

[Signatures Appear on Next Page]



 

13

KBC1/2/2014

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

EMPLOYEE

 

 

/s/ Russ McAtee

Russ McAtee

 



EMPLOYER

 

BAY BANK, FSB

 

By:  /s/ Kevin B. Cashen

Name: Kevin B. Cashen

Title:President & CEO



 

 

 

14

KBC1/2/2014

--------------------------------------------------------------------------------

 

Exhibit A
to Employment Agreement by and between
Russ McAtee
and
Bay Bank, FSB

Employee Compensation

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Employment Agreement that is attached hereto (the “Agreement”).

 

Compensation to be Paid Following Commencement of the Initial Term

 

Within 30 days of the Commencement Date, Employer shall make a one-time cash
payment to Employee in the amount of $30,000, less all amounts required to be
withheld by applicable law.

 

Following the Commencement Date, Bay Bancorp, Inc. (the “Parent”) shall grant
Employee an option to purchase 50,000 shares of Parent’s common stock, par value
$1.00 per share (the “Common Stock”), pursuant to the Bay Bancorp, Inc. 2007
Equity Plan (the “Plan”) at a per share exercise price equal to the “Fair Market
Value” (as defined in the Plan) of a share of Common Stock as of the
Commencement Date (the “Option”).  The Option shall vest as follows:  (i) 20% of
the shares subject to the Option shall vest on the date on which the Option is
granted; and (ii) the remaining shares shall vest at the rate of 20% per year.
 These and the other terms of the Option shall be evidenced by a Stock Option
Agreement executed by Parent and Employee. 

 

Base Salary

 

For services rendered under the Agreement, Employee shall be entitled to receive
a Base Salary at the rate of $210,000 per year, subject to periodic review by
Employer’s Board of Directors.

 

Performance Incentive Bonus

 

During the Term, Employee shall be eligible to earn a Performance Incentive
Compensation award (“Incentive Compensation”) in respect of each of Employer’s
fiscal years, as follows:  (a) a payment of up to 25% of Employee’s Base Salary
rate in effect as of the end of such fiscal year to be paid in cash (the “Cash
Award”); and (b) a payment of up to 20% of Employee’s Base Salary rate in effect
as of the end of such fiscal year to be paid in shares of Common Stock (the
“Stock Award”).  The amounts of the Cash Award and the Stock Award for a fiscal
year, and the extent to which such amounts are paid, shall be based on criteria
relating to both the Employer’s performance as a whole and Employee’s individual
performance which criteria shall be determined by the Employer’s Board of
Directors or its Compensation Committee in its sole discretion, after consulting
with Employee and Employer’s CEO. 

 

At the time the performance criteria are established for a particular Incentive
Compensation award opportunity, Employer’s Board of Directors or its
Compensation Committee will determine when such Incentive Compensation, if
earned, will be paid to Employee and the



A-1

 

--------------------------------------------------------------------------------

 

method by which the number of shares of stock to be paid pursuant to a Stock
Award, if earned, will be determined. 

 

Notwithstanding anything to the contrary contained herein, the Incentive
Compensation will not be paid until Employer’s Board of Directors has
determined, in accordance with reasonable safety and soundness standards and
subject to any regulatory requirements or limitations, that the overall
financial condition of Employer, including, without limitation, asset quality,
will not be adversely affected by such payment.  In addition, the payment of
shares of Common Stock pursuant to a Stock Award shall be subject to the
condition that, if at any time the Committee determines that (a) federal or
state law or the rules of any securities exchange or national market system on
which the Common Stock is then listed or admitted to trading require Parent or
Employer to list, register or qualify such shares or take any other action
before such shares may be paid or (b) such shares may not be paid without the
consent or approval of a governmental agency, regulatory body or other Person,
then, in either case, such payment shall not be made in whole or in part unless
and until such listing, registration, qualification or other action, consent or
approval shall have been effected or obtained free of any conditions that the
Committee deems unacceptable.

The Employee will be eligible to participate in such equity compensation plans
as Employer’s Board of Directors may establish and implement from time to time
covering Employee and similarly situated executives of Employer, as and to the
extent determined by the administrator(s) of such plans.

 

Leave/Vacation

 

The Employee shall be entitled to four (4) weeks of paid leave/vacation per
year.  The use of accrued leave or vacation must be pre-approved by Employer’s
Chief Executive Officer, and Employee may not use more than two (2) continuous
weeks of vacation.  If any leave/vacation days accrued in a fiscal year remain
unused by Employee at the end of such fiscal year, then Employee may carry over
a maximum of five (5) unused leave/vacation days into the immediately subsequent
fiscal year.

 

Health and Other Insurance Benefits: 

 

Employee shall be entitled to participate in such health, hospitalization,
dental, life insurance, and other insurance plans as may be adopted by
Employer’s Board of Directors for similarly situated executive officers of the
Employer and their dependents to the extent the provisions, rules, and
regulations of such plans make Employee and his dependents eligible for
participation therein.  In addition, Employer will provide Employee with a
minimum of $300,000 in group term life insurance coverage during the Term.

 

Trade and Civic Associations: 

 

Employer will pay Employee’s membership dues in such trade and civic
associations as determined by Employer’s Board of Directors in its sole
discretion.

 





A-2

 

--------------------------------------------------------------------------------

 

It is the responsibility of Employer’s Chief Executive Officer and Board of
Directors to treat all executive incentive compensation in accordance with the
guidance provided by the Office of the Comptroller of the Currency.  Executive
incentive compensation must conform to reasonable safety and soundness standards
and all regulatory requirements or limitations on the institution. 

 

By signing below, Employee confirms his understanding and agreement that the
Employment Agreement to which this Exhibit A is attached is subject to
ratification by Employer’s Board of Directors at its next scheduled meeting.

 

EMPLOYEE

/s/ Russ McAtee

(Signature)



A-3

 

--------------------------------------------------------------------------------